Citation Nr: 1029743	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  06-08 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Veteran represented by:	John Berry, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 
1979.  The Veteran also had a subsequent periods of active duty 
for training (ACDUTRA) through June 1984 with the United States 
Coast Guard Reserve.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In March 2007, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
proceeding is of record.

The case was previously before the Board in September 2007, at 
which time the Board remanded the claims, and March 2009, at 
which time the Board denied the claims.  The Veteran appealed the 
Board's March 2009 decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In an Order dated in October 2009, the 
Court granted a joint motion of the parties and remanded the 
claims for action in compliance with the joint motion of the 
parties.


REMAND

The Veteran claims that he is entitled to service connection for 
a right ankle disability.  In this regard, the Board notes that 
the service treatment records from the Veteran's period of active 
duty do not show any complaints or abnormal findings with respect 
to his right ankle.  However, service treatment records indicate 
that the Veteran incurred a soft tissue injury of the right ankle 
during his reserve service in June 1984; they also indicate that 
the Veteran had injured his right ankle eight weeks earlier.  A 
November 1985 report of medical examination notes that the 
Veteran was to continue physiotherapy for his right ankle.  A 
November 1985 report of medical history notes that a ganglion of 
the right ankle joint was removed 11 months earlier in 1985.  It 
was noted further that the Veteran had worn a brace on his right 
ankle since November 1, 1985, due to a chipped ankle bone as well 
as torn muscles, tendons, and ligaments.

Post-service medical records reveal that the Veteran injured his 
right ankle in December 1987, July 1989, January 1992 and 
December 2002.  The Veteran maintains that his post-service ankle 
injuries are the result of his in-service injury in that the in-
service injury weakened his ankle, making it more prone to 
further injury.

The Board also notes that although the Veteran underwent a VA 
examination in April 2004 for the purpose of determining the 
etiology of his current right ankle disability, the examiner 
based his opinion that it was not at least as likely as not that 
the current ankle disability is related to military service in 
part because he stated that a soft tissue injury (such as the one 
that occurred in service) does not require surgery unless a 
tendon ruptured or a ganglion cyst has developed.  The examiner 
failed to address the November 1985 report of medical exam which 
states that a ganglion of the right ankle joint was removed in 
1985. 

Service treatment records show that the Veteran was seen for 
complaints of back injury and back pain as early as June 1976.  
The Veteran's separation examination report notes spondylitis 
with residual epiphysitis of the T-12 area, status post fracture 
of transverse process of L-1.  The report of a November 1987 X-
ray study indicates that the Veteran's lumbar spine was normal.  
The post service medical evidence also confirms that the Veteran 
strained his back in 1988, and that he threw his back out in July 
1991.  Furthermore, the Veteran reinjured his back at work in 
December 2002.  The diagnosis in May 1988 was herniated disc of 
L5-S1 and retrolisthesis of L3 and L4.  In April 2003, the 
Veteran was diagnosed with mild to moderate degenerative disc 
disease of L3-4, mild degenerative disc disease of L4, and mild 
to severe degenerative disc disease of L5-S1, all with disc 
bulging.

The Board notes that a letter dated in March 2007 from the 
Veteran's private physician states that there is a possibility 
that the Veteran's current back disability could be related to 
his in-service injury.  

In their joint motion, the parties noted that the October 2008 VA 
examination was inadequate.  More specifically, they indicated 
that the examiner's opinion was not based on the factual premise 
that the Veteran's assertions were credible and instead were 
based on the lack of contemporaneous evidence of an in-service 
event.  Thus, the Veteran should be afforded an additional VA 
examination to ascertain if there is a relationship between an 
in-service event and a current disability.  

Additionally, the Veteran's representative has indicated that the 
Veteran receives Social Security disability income from the 
Social Security Administration (SSA).  The Board notes that the 
adjudicatory documents for the grant of those benefits were 
submitted by the Veteran and associated with the claims files 
previously.  However, the record does not reflect that treatment 
records procured by the SSA have been requested.  Thus, 
additional records from that agency should be obtained.  Id.;  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA treatment records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  Obtain from the Social Security 
Administration a copy of the records upon 
which the Veteran's award of Social Security 
disability benefits was based.

2.  Obtain any pertinent records adequately 
identified by the Veteran, including any 
ongoing medical records from the Reno VAMC.

3.  Thereafter, return the Veteran's claims 
files to the examiner who conducted the 
October 2008 examination.

Based upon the claims folders review and 
sound medical principles, the examiner should 
provide an opinion, with supporting 
rationale, concerning whether there is a 50 
percent or better probability that the 
Veteran's current right ankle disability is 
etiologically related to the abovementioned 
June 1984 injury or to some other event or 
injury during service.  The examiner should 
also provide an opinion with supporting 
rationale concerning whether there is a 50 
percent or better probability that the 
Veteran's low back disability is 
etiologically related to service.

The rationale should consider that the 
Veteran's statements concerning his 
disabilities are presumed to be credible 
unless there is evidence presented to the 
contrary.  Thus, the examiner should indicate 
whether the Veteran's contentions are 
credible and, if not, why the examiner feels 
that they are not.  Additionally, the 
examiner should provide a rationale which is 
not dependent upon the lack of objective 
evidence concerning the Veteran's claimed in-
service incidents.

If the October 2008 examiner is not 
available, the claims folders should be 
reviewed by another physician with 
appropriate expertise who should be requested 
to provide the required opinions with 
supporting rationale.  Another examination of 
the Veteran should only be performed if 
deemed necessary by the person providing the 
opinion.

4.  The RO also should undertake any other 
development it determines to be warranted.

5.  Then, the RO should readjudicate the 
claims.  If the benefits sought on appeal are 
not granted to the Veteran's satisfaction, 
the Veteran and the representative should be 
furnished a supplemental statement of the 
case and provided the requisite appropriate 
opportunity to respond before the claims 
folders are returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until otherwise notified, 
but the Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


